ACCEPTED
                                                                                                      12-14-00185-CR
                                                                                         TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                 7/16/2015 6:15:26 PM
                                                                                                        CATHY LUSK
                                                                                                               CLERK


                                        Michael Mowla
                                             Attorney
(Mail)                                                                       Phone: 972-795-2401
                                                                                  FILED  IN
445 E. FM 1382 No. 3-718                                                   12thFax: 972-692-6636
                                                                                COURT   OF APPEALS
Cedar Hill, TX 75104                                                            TYLER, TEXAS
                                                                         michael@mowlalaw.com
Dallas County                                                              7/16/2015 6:15:26 PM
                                                                             www.mowlalaw.com
                                                                                CATHY S. LUSK
                                                                                    Clerk
July 16, 2015

Twelfth Court of Appeals
1517 W. Front Street Suite 354
Tyler, TX 75702

Re: Baker v. State, 12-14-00185-CR, 12th Court of Appeals,
        F13-00422, 283rd District Court Dallas County
Via efile

Dear Clerk of Court:

        Under Texas Rule of Appellate Procedure 48.4, this letter certifies that on July 3, 2015, I
sent to Jonathan Baker the opinion of this court in the above-entitled matter, along with
notification of his right to file a pro se petition for discretionary review under Texas Rule of
Appellate Procedure 68. This was sent to the last known address, which is:

Jonathan Baker – 1936362
Michael Unit
2664 FM 2054
Tennessee Colony, TX 75886

This was sent via USPS CM RRR 7010-1870-0001-0972-8342. A copy of the front and back of
the return receipt is attached.

Sincerely,



Michael Mowla

Attachments

CC: Dallas District Attorney Appellate Division




                                                 1